Citation Nr: 1235255	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  05-13 639	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Travel Board hearing was held at the RO in February 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Because the Veteran currently lives within the jurisdiction of the RO in Atlanta, Georgia, that facility retains jurisdiction in this appeal. 

In June 2009 and in July 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In its June 2009 remand, the Board noted that the issue of whether an April 1972 rating decision, which granted service connection for residuals of fractures of both bones of the right forearm and assigned a 10 percent rating effective November 5, 1971, was the product of clear and unmistakable error (CUE) ("CUE claim") had been raised by the record.  The Board referred this CUE claim to the RO/AMC for appropriate action.  In its July 2011 remand, the Board noted that, in addition to the CUE claim, the issue of entitlement to service connection for a left elbow disability also had been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board then referred both of these claims to the RO/AMC for appropriate action.  To date, however, the RO/AMC has not taken any action on either of these referred claims.  Therefore, the Board does not have jurisdiction over them and they are referred again to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.



REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of entitlement to a TDIU can be adjudicated.

The Veteran contends that his service-connected right wrist and right elbow disabilities prevent him from securing and maintaining substantially gainful employment, entitling him to a TDIU.  Pursuant to the Board's July 2011 remand, the Veteran was scheduled for a VA examination to determine the impact of these service-connected disabilities on his employability.  The Board specifically asked the VA examiner to provide a complete rationale for any opinion concerning the impact of these service-connected disabilities on the Veteran's employability.  See Board remand dated July 1, 2011, at pp. 23.  Unfortunately, a review of the October 4, 2011, VA Disability Benefits Questionnaire (DBQ) wrist conditions examination for the Veteran's service-connected right wrist disability shows that it is inadequate for purposes of evaluating the Veteran's TDIU claim.  A review of this DBQ examination report, which the Board finds difficult to follow, shows that the VA examiner stated, "Veteran's right wrist condition would not preclude employability.  His right wrist would interfere with working as a barber, but he has not worked as a barber in 9 years."  No rationale was provided for this opinion.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that an examiner must explain the basis for his or her opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Given the foregoing, and given the absence of rationale in the October 2011 VA examiner's opinion concerning the impact of the Veteran's service-connected right wrist disability on his employability, the Board finds that, on remand, this examination report should be returned to the VA examiner who prepared it for an addendum which includes a complete rationale for his opinion concerning the impact of the Veteran's service-connected right wrist disability on his employability.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in April 2012 without complying with the July 2011 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the VA Medical Center in Atlanta, Georgia, and ask the VA examiner who conducted the Veteran's October 4, 2011, VA Disability Benefits Questionnaire (DBQ) wrist conditions examination to provide an addendum to this examination report.  The claims file and a copy of this remand should be provided to the examiner for review.  In his addendum, this VA examiner should provide a complete rationale for his opinion that the Veteran's service-connected right wrist disability does not preclude his employability.

2.  If, and only if, the VA examiner who conducted the Veteran's October 4, 2011, VA DBQ wrist conditions examination is unavailable, then schedule the Veteran for a new VA examination which addresses the impact of his service-connected disabilities on his employability.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete employment history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the impact of his service-connected disabilities on his employability, the examiner is asked to opine whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for residuals of a right ulna and radius fracture with limited motion of the right wrist and for limited motion of the right elbow, status-post ulna and radius fracture.  The examiner also is advised that the Veteran contends that his service-connected disabilities preclude him from securing and following substantially gainful employment.

3.  The Veteran should be given adequate notice of the requested examination, if scheduled, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.  

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

